Citation Nr: 0621229	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for left knee injury, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active-duty service from 
September 1942 to November 1945.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2005, a statement of the case was issued in January 
2005, and a substantive appeal was received in February 2005.  
The veteran testified at a hearing at the RO in April 2005.

Certain testimony offered by the veteran at the April 2005 
hearing suggests that he may be advancing claims of service 
connection for right and/or left lower extremity disability 
separate and apart from the service-connected left knee 
disability.  This matter is referred to the RO for 
appropriate action.  Also, in a November 2005 statement, the 
veteran questioned the propriety of the RO's May 1958 
decision to decrease the 10 percent rating to 0 percent.  It 
is not clear if the veteran is advancing a clear and 
unmistakable error claim, and this matter is also hereby 
referred to the RO for clarification and any necessary 
action. 


FINDING OF FACT

The service-connected left knee injury is manifested by pain 
limiting flexion to approximately 112 degrees; there is no 
limitation of extension, recurrent subluxation, or lateral 
instability.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for the service-connected left knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5260 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The Board notes that the October 
2004 letter was sent to the appellant prior to the December 
2004 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Moreover, in the October 2004 letter, the veteran was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that the October 2004 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves an issue of entitlement to an increased rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased ratings for the left 
knee injury, but there has been no notice of the types of 
evidence necessary to establish the effective date of any 
increased rating that might be granted.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant a letter in October 2004 in 
which it advised the veteran of the need to submit evidence 
showing that his left knee injury had worsened.  Since the 
Board concludes below that the preponderance of the evidence 
is against an increased evaluation of the severity of the 
veteran's left knee, any questions as to appropriate 
effective dates to be assigned are rendered moot.  The Board 
further notes that the veteran's status as a veteran has 
never been contested.  VA has always adjudicated his claims 
based on his status as a veteran as defined by 38 C.F.R. 
§ 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  VA has afforded the veteran 
VA medical examinations in May 2005 and June 2005, which 
addressed the status of the veteran's left knee.  At his 
April 2005 hearing the veteran reported that his knees are 
frequently checked by a doctor at the University of Texas.  
The hearing officer advised him of the importance of 
requesting copies of his medical records and it appears that 
the veteran and his representative were to take action to 
obtain the private records.  However, later in April 2005 the 
veteran informed the RO that his doctor had suggested that he 
undergo a VA examination.  The veteran has not requested the 
RO to obtain any records from the University of Texas 
(although the hearing officer did advise the veteran of the 
proper form to do so) and it appears that the decided not to 
follow through with action to obtain the records himself.  
Instead, it appears that upon advice of his doctor he decided 
to have another VA examination instead.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Analysis

The issue on appeal involves the veteran's request for an 
increased disability evaluation for a service-connected 
disability.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disabilities on the basis of 
limitation of motion, functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is to be considered in the determination of 
the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 
4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

At the time of the October 2004 VA examination, the veteran 
informed the examiner that he experienced knee pain daily and 
rated the pain at 9 on a scale of 1-10.  The pain affected 
his daily activities, but not his occupation.  The veteran's 
medical history reported fatigability and lack of endurance.  
He had been using a cane for the past three years.  The 
veteran also reported that he received a shrapnel wound to 
the left knee and that the shrapnel was debrided at the time 
of his 1942 injury.  Physical examination of the left knee 
demonstrated that medial and lateral collateral ligaments 
were intact as well as the anterior and posterior cruciate 
ligaments.  Medial and lateral meniscus test was negative.  
The veteran's knees were stable and x-rays were normal.  The 
examiner diagnosed the veteran as not having degenerative 
and/or traumatic arthritis of the knees.  This examination 
report provides no probative evidence of the presence of 
recurrent subluxation or lateral instability of the left 
knee.

At his April 2005 hearing, the veteran complained that his 
left knee had worsened to the point where he experienced a 
lot of pain.  He also experienced numbness and paralysis 
below his left knee.  A June 2005 VA examination reflects the 
veteran's account of constant left knee pain with swelling, 
heat, and redness and his reliance on a cane.  The veteran 
reported weakness, stiffness, but denied any 
instability/giving way or any locking.  On a scale of 1-10, 
the veteran now rated his pain at level 10.  Anterior and 
posterior drawer signs were negative for instability.  
McMurray's sign was negative.  Motor strength for passive 
range of motion of the knee was 5/5, but active motor 
strength was 0/5.  The veteran reported a level 10 pain with 
repetitive range of motion.  Pain increased throughout the 
range of motion testing.  Additional functional limitations 
of range of motion and joint function secondary to pain were 
weakness, fatigue, and lack of endurance following repetitive 
use.  There were no findings of the presence of recurrent 
subluxation or lateral instability of the left knee in this 
examination report.

The RO has assigned a 20 percent rating for the left knee 
under Diagnostic Code 5260 based on limitation of flexion.  
In this regard, flexion was to 120 degrees at the time of an 
October 2004 VA examination.  At the time of a June 2005 VA 
examination, active flexion was to 118 degrees, but to 112 
degrees after repetition.  In order to warrant a rating in 
excess of 20 percent under Code 5260, flexion would have to 
approximate limitation to 15 degrees.  It is at once clear 
that flexion is not limited to anywhere near that degree even 
when consideration is given to additional functional loss due 
to pain, weakness, fatigue, and incoordination.  

There is also no basis for assignment of a rating in excess 
of 20 percent under any other applicable criteria.  The 
October 2004 and June 2005 examinations showed no evidence of 
recurrent subluxation or lateral in stability.  Code 5257 is 
therefore not applicable.  There is also no supporting 
evidence of any limitation of extension.  Code 5261 is 
therefore not applicable.  There is no evidence of ankylosis 
to warrant application of Code 5256, and the record does not 
show nonunion of the tibia and/or fibula or malunion of the 
tibia and/or fibula with marked knee disability.  There is 
therefore no basis for a rating in excess of 20 percent under 
Code 5262.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such 'an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.'  38 
C.F.R. § 3.321(b)(1).  In this regard, there is no evidence 
that the symptomatology has necessitated frequent periods of 
hospitalization or marked interference with employability.  
The records in the claims file do not reflect frequent 
periods of hospitalization.  .  Further, the Board 
acknowledges that veteran reported to the June 2005 examiner 
that he last worked in 1956, but he also reported to the 
October 2004 examiner that he worked as a barber until 
retiring in 1989.  The veteran even provided in his September 
1982 employment statement that he was employed as a 
steelworker up until June 1977.  The assigned scheduler 
ratings are intended to represent the average impairment in 
earning capacity resulting from service-connected disability.  
38 C.F.R. § 4.1.  The Board recognizes the impairment of 
working capacity resulting from the veteran's service-
connected left knee disability, but finds that such 
impairment is adequately reflected by the currently assigned 
ratings.  The Board finds that the veteran's symptomatology 
does not rise to a level which equates to marked interference 
with the veteran's employability so as to render 
impracticable the application of regular schedular standards.  
38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board does not doubt that the veteran 
continues to suffer impairment associated with his service-
connected left knee disability.  The main complaint appears 
to be of pain, which may result in some limitation of 
flexion.  However, even considering additional functional 
loss due to pain (as well as due to any weakness, 
incoordination, and/or fatigue), the disabilities simply do 
not meet the regulatory criteria for ratings in excess of the 
current 20 percent.  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


